Citation Nr: 1022488	
Decision Date: 06/17/10    Archive Date: 06/24/10

DOCKET NO.  05-25 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for a cardiovascular 
disorder, claimed as coronary artery disease, status post 
myocardial infarction and stent placement, to include as 
secondary to a service-connected low back disability.

2.  Entitlement to service connection for a psychiatric 
disorder, to include posttraumatic stress disorder (PTSD), 
depressive neurosis, paranoid schizophrenia with passive-
aggressive personality, conversion reaction and depression, 
not otherwise specified (NOS).

3.  Entitlement to a disability rating in excess of 40 
percent for a low back disability, to include degenerative 
disc disease and spondylolysis at L1-L5 with low back pain.

4.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).




WITNESS AT HEARING ON APPEAL

The Veteran
REPRESENTATION

Appellant represented by:  Disabled American Veterans

ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel

INTRODUCTION

The Veteran served on active duty from February 1976 to 
November 1977. 
 
The issues of service connection for a heart disorder and 
service connection for PTSD are before the Board of Veterans' 
Appeals (Board) following an August 2008 Order from the 
United States Court of Appeals for Veterans Claims (CAVC) 
vacating the Board's August 2007 decision with respect to 
these issues.  The Court's Order granted an August 2008 joint 
motion for remand (JMR) and returned the matter to the Board 
for action consistent with the JMR and Court Order.  These 
issues were originally on appeal from an August 2004 Regional 
Office (RO) in Chicago, Illinois rating decision.  The same 
August 2004 rating decision also denied entitlement to TDIU.  

With respect to the Veteran's claim for an increased rating 
greater than 40 percent for a low back disability, a June 
1995 rating decision increased his rating from noncompensable 
to 10 percent, effective April 7, 1995.  A subsequent August 
1995 rating decision increased the rating from 10 percent to 
20 percent, also effective from April 7, 1995.  The Veteran 
appealed the 20 percent rating and following several 
additional rating decisions, statements of the case (SOCs), 
and supplemental statements of the case (SSOCs) a November 
1999 Board decision denied an increase greater than 20 
percent.  The Veteran appealed and an April 2001 Court 
decision vacated the November 1999 Board decision.  
Thereafter, a June 2003 Board decision granted an increase to 
40 percent.  In compliance with the June 2003 Board decision, 
an October 2003 rating decision increased the rating from 20 
percent to 40 percent, effective April 7, 1995.  The Veteran 
did not appeal the Board's June 2003 decision, which has 
become final.  38 U.S.C.A. § 7105 (West 2002).  The Veteran 
subsequently brought a new claim for an increased rating in 
December 2003 that was addressed in the August 2004 rating 
decision and has been properly appealed to the Board.

The aforementioned August 2007 Board decision remanded the 
issues of entitlement to TDIU and an increased rating for the 
Veteran's low back disability for further development.  The 
requested development having been completed, these issues are 
again before the Board.    

In March 2006, the Veteran testified before the undersigned 
Veterans Law Judge in Washington, D.C.

Subsequent to the last supplemental statement of the case 
(SSOC), additional evidence was added to the claims file.  If 
an SOC or SSOC is prepared before the receipt of further 
evidence, an SSOC must be issued, as provided in 38 C.F.R. § 
19.31 (2009), unless the additional evidence is duplicative 
or not relevant to the issue(s) on appeal.  38 C.F.R. § 
19.37(a) (2009).  In this case, to the extent that the new 
evidence purportedly relates to the claim for an increased 
rating for the Veteran's low back disability, the Board finds 
that the newly obtained evidence is not pertinent because it 
is duplicative of other statements in the claims file and, 
moreover, the vast majority of the information is wholly 
irrelevant to the issues before the Board.  As stated in the 
Board's August 2007 decision, several assertions levied by 
the Veteran are not before the Board at this time.  In that 
regard, the Veteran has submitted numerous statements wherein 
he raises concerns regarding his VA treatment and he 
disagrees with certain regulatory and statutory provisions.  
Such issues are not within the Board's jurisdiction and will 
be addressed no further.  Suffice it to say that the Veteran 
has received numerous explanations from VA officials and 
others, yet he remains unsatisfied.  Therefore, the Board 
finds a Remand for RO consideration of the newly acquired 
evidence would serve no useful purpose.  Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on the VA with no 
benefit flowing to the veteran are to be avoided); see also 
38 C.F.R. § 19.31(b)(1).  Consequently, the Veteran's claims 
are ready for appellate review.

Based on the statements of the Veteran and his 
representative, and in light of the recent holding in Clemons 
v. Shinseki, 23 Vet. App. 1 (2009) (holding that when a 
claimant makes a claim, he is seeking service connection for 
symptoms regardless of how those symptoms are diagnosed or 
labeled), and for reasons discussed in greater detail below, 
the Veteran's claim for service connection for PTSD has been 
recharacterized as noted above.  The Board notes that the 
psychiatric issues, other than PTSD, were previously referred 
to the RO in the August 2007 Board decision, but the claims 
file does not indicate that any action on these issues has 
been taken to this point.  As such, recharacterization of the 
issue is appropriate.

The issues of service connection for a cardiovascular 
disability and a psychiatric disability, as well as 
entitlement to TDIU, are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's low back disability, to include 
degenerative disc disease and spondylolysis at L1-L5, is 
manifested by pain, limitation of motion, and arthritis, 
confirmed by x-rays.

2.  Lay evidence indicates and clinical evidence confirms 
that from October 19, 2009, the Veteran has left lower 
extremity sciatic pain, sensory loss in the distal two-thirds 
of the left foot, and slightly decreased muscle strength, but 
without loss of reflexes or muscle atrophy.

3.  The Veteran's low back disability does not present an 
exceptional or unusual disability picture.




CONCLUSIONS OF LAW

1.  The criteria for an increased rating greater than 40 
percent for spondylolysis at L1-L5 have not been met.  38 
U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.159, Part 4, §§ 4.1, 4.2, 4.3, 4.7, 
4.40, 4.45, 4.71a, Diagnostic Codes (DCs) 5299-5237 (2009).

2.  The criteria for a separate disability rating of 10 
percent under DC 8520, but no more, for left lower extremity 
sciatic pain, sensory loss in the distal two-thirds of the 
left foot, and slightly decreased muscle strength, have been 
met from October 19, 2009.  38 U.S.C.A. §§ 1155, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 
4.7, 4.124a, DC 8520 (2009).

3.  Application of the extraschedular rating provisions is 
not warranted in this case.  38 C.F.R. § 3.321(b) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, all the evidence submitted 
by or on behalf of the Veteran.  See Gonzales v. West, 218 
F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review 
the entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claim.  The Veteran must not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
Veteran).



The Veterans Claims Assistance Act (VCAA)

With respect to the Veteran's increased rating claim, VA has 
met all statutory and regulatory notice and duty to assist 
provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2009).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the Veteran and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the Veteran 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the Veteran is expected to provide; and (4) 
request that the Veteran provide any evidence in his or her 
possession that pertains to the claim.  The requirement of 
requesting that the Veteran provide any evidence in his 
possession that pertains to the claim was eliminated by the 
Secretary during the course of this appeal.  See 73 Fed. Reg. 
23353 (final rule eliminating fourth element notice as 
required under Pelegrini II, effective May 30, 2008).  Thus, 
any error related to this element is harmless.

Prior to the initial adjudication of the Veteran's claim, a 
letter dated in March 2004, as well as subsequent 
communications, fully satisfied the duty to notify 
provisions. See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 
2009); 38 C.F.R. § 3.159(b)(1) (2009); Quartuccio, at 187.  
The letter advised the Veteran what information and evidence 
was needed to substantiate the claim decided herein and what 
information and evidence must be submitted by him, namely, 
any additional evidence and argument concerning the claimed 
condition and enough information for the RO to request 
records from the sources identified by the Veteran.  Finally 
the letter advised him what information and evidence would be 
obtained by VA, namely, records like medical records, 
employment records, and records from other Federal agencies. 
 
Although the 2004 letter did not expressly inform the Veteran 
to submit any relevant evidence in his possession, the Board 
concludes he was not prejudiced by this error.  The letter 
informed him that additional information or evidence was 
needed to support his claim, and asked him to send the 
information or evidence to VA and provided examples of the 
types of evidence, both medical and lay, that could be 
submitted.  He was specifically told that it was his 
responsibility to support the claim with appropriate 
evidence.  The Board concludes that a reasonable person could 
be expected to understand that any relevant evidence should 
be submitted during the development of the claim.  See 
Pelegrini II, at 120-121.  Accordingly, the Board concludes 
that the failure to provide VCAA compliant notice was 
harmless.  The Board may proceed with consideration of the 
claim on the merits. 

Moreover, since the Board has concluded that the 
preponderance of the evidence is against the claim, any 
question as to the appropriate effective dates to be assigned 
is rendered moot, and no further notice is needed.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's service treatment records and post-
service VA treatment records are in the file.  Post service 
medical records identified by the Veteran have been 
associated with the claims file, to the extent possible.  
Records from the Social Security Administration (SSA) have 
also been obtained and associated with the file.  
Furthermore, the Veteran does not claim there is additional 
evidence not of record that would help his claim.  

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the Veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2009).  The RO provided the 
Veteran appropriate VA examinations in March 2003 and March 
2004.  In addition, pursuant to the Board's August 2007 
remand directives, the Veteran was afforded another VA 
examination in October 2009, with an addendum added in 
January 2010, based on the Veteran's reports of worsening 
symptomatology since the time of the previous VA examination.  
The VA examination reports are thorough and supported by VA 
outpatient treatment records.  The examinations discussed the 
clinical findings and the Veteran's reported history as 
necessary to rate the disability under the applicable rating 
criteria.  Specifically, the examinations provide sufficient 
information to assess the current severity of the Veteran's 
low back disability.  Based on the examinations and the fact 
there is no rule as to how current an examination must be, 
the Board concludes the examinations in this case are 
adequate upon which to base a decision.  See Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes 
to provide a VA examination or obtain a VA opinion, it must 
ensure that the examination or opinion is adequate).

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).
 
Increased Rating

Disability evaluations are determined by the application of a 
schedule of ratings based on average impairment in earning 
capacity.  38 U.S.C.A. § 1155 (West 2002).  Requests for 
increased disability ratings require consideration of the 
medical evidence of record compared to the criteria in the VA 
Schedule for Rating Disabilities.  If the evidence for and 
against a claim is in equipoise, the claim will be granted.  
A claim will be denied only if the preponderance of the 
evidence is against the claim.  See 38 U.S.C.A. § 5107 (West 
2002); 38 C.F.R. § 3.102 (2009); Gilbert v. Derwinski, 1 Vet. 
App. 49, 56 (1990).

The degree of impairment resulting from a disability is a 
factual determination and generally the Board's primary focus 
in such cases is upon the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. 
Brown, 6 Vet. App. 396, 402 (1994).  However, staged ratings 
are appropriate for an increased rating claim when the 
factual findings show distinct time periods where the 
service-connected disability exhibits symptoms that would 
warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 
505 (2007).

As will be explained below, staged ratings are not 
appropriate because the severity of the Veteran's 
disabilities were consistent throughout the appellate time 
period. 
 
If there is a question as to which evaluation to apply to the 
Veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

In general, evaluation of a service-connected disability 
involving a joint rated on limitation of motion requires 
adequate consideration of functional loss due to pain under 
38 C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  The provisions of 38 C.F.R. § 4.40 state that 
disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence of 
part, or all, of the necessary bones, joints and muscles, or 
associated structures.  It may also be due to pain supported 
by adequate pathology and evidenced by visible behavior of 
the claimant undertaking the motion.  See 38 C.F.R. § 4.40.  
The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
See 38 C.F.R. § 4.45. 
 
The Veteran alleges his low back disability is more severe 
than currently rated.

The Veteran's low back disability is rated under DCs 5299-
5237.  In this regard, the Board notes that hyphenated DCs 
are used when a rating under one DC requires use of an 
additional DC to identify the basis for the evaluation 
assigned.  38 C.F.R. § 4.27 (2009).  Here, the Veteran's 
service-connected low back disability is rated as analogous 
to lumbosacral strain under DC 5237.  38 C.F.R. § 4.20 
(2009).  The Board notes that prior to the August 2004 rating 
decision, the Veteran was rated under the former DCs 5299-
5293, as analogous to intervertebral disc syndrome.

The General Rating Formula for Diseases and Injuries of the 
Spine provides a 10 percent disability rating for forward 
flexion of the thoracolumbar spine greater than 60 degrees 
but not greater than 85 degrees; or, combined range of motion 
of the thoracolumbar spine greater than 120 degrees but not 
greater than 235 degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or, vertebral body fracture with 
loss of 50 percent or more of the height.  A 20 percent 
disability rating is assigned for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  A 40 percent disability 
rating is assigned for forward flexion of the thoracolumbar 
spine 30 degrees or less; or, favorable ankylosis of the 
entire thoracolumbar spine.  A 50 percent disability rating 
is assigned for unfavorable ankylosis of the entire 
thoracolumbar spine.  A 100 percent disability rating is 
assigned for unfavorable ankylosis of entire spine.  38 
C.F.R. § 4.71a (2009). 

Notes appended to the rating formula for diseases and 
injuries of the spine specify that, for VA compensation 
purposes, normal forward flexion of the thoracolumbar spine 
is zero to 90 degrees, extension is zero to 30 degrees, left 
and right lateral flexion are zero to 30 degrees, and left 
and right lateral rotation are zero to 30 degrees.  The 
normal combined range of motion of the thoracolumbar spine is 
240 degrees.  Id., Note (2).  Provided, however, that, in 
exceptional cases, an examiner may state that because of age, 
body habitus, neurologic disease, or other factors not the 
result of disease or injury of the spine, the range of motion 
of the spine in a particular individual should be considered 
normal for that individual, even though it does not conform 
to the normal range of motion generally recognized by VA.  
Id., Note (3).  Further, the term "combined range of 
motion" refers to "the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation"; provided, however, that the aforementioned normal 
ranges of motion for each component of spinal motion, as 
recognized by VA, are the maximum that can be used for 
calculation of the combined range of motion, and each range 
of motion measurement is to be rounded to the nearest five 
degrees.  Id., Notes (2) and (4).  Note (5) provides that, 
for VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  Note (6) provides that disability of 
the thoracolumbar and cervical spine segments are to be rated 
separately, except when there is unfavorable ankylosis of 
both segments, which will be rated as a single disability.  
Id.

These criteria are to be applied irrespective of whether 
there are symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the affected area of the spine, id, 
and they "are meant to encompass and take into account the 
presence of pain, stiffness, or aching, which are generally 
present when there is a disability of the spine."  68 Fed. 
Reg. 51,455 (August 27, 2003) (Supplementary Information).

Spine conditions rated under DC 5243, for intervertebral disc 
syndrome, may be rated alternatively based on incapacitating 
episodes.  The criteria provide for a 10 percent rating where 
intervertebral disc syndrome is manifested with 
incapacitating episodes having a total duration of at least 
one week but less than two weeks during the past 12 months.  
A 20 percent rating was warranted where incapacitating 
episodes have a total duration of at least two weeks but less 
than 4 weeks during the past 12 months.  "Incapacitating 
episodes" was defined in Note (1) as a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  Note (2) also allowed the Veteran to be rated 
separately for musculoskeletal and neurological 
manifestations under appropriate diagnostic codes if it would 
result in a higher combined evaluation for the disability.




In short, the only diagnostic criteria that provides for a 
rating greater than 40 percent, requires a medical finding of 
ankylosis of the spine or that the low back disability caused 
incapacitating episodes amounting to at least six weeks over 
a 12 month period.  Ankylosis is "immobility and 
consolidation of a joint due to disease, injury, surgical 
procedure."  Lewis v. Derwinski, 3 Vet. App. 259 (1992) 
(citing Saunders Encyclopedia and Dictionary of Medicine, 
Nursing, and Allied Health at 68 (4th ed. 1987)).

Following a review of the available evidence in this case, 
and the applicable laws and regulations, it is the Board's 
conclusion that the evidence does not warrant a rating 
greater than 40 percent under any of the spine DCs.

In the year preceding his claim, the Veteran received 
periodic treatment for back problems.  The Veteran was 
afforded a VA examination in March 2003.  The examiner noted 
that the Veteran's claims file was reviewed.  The report 
reviewed the Veteran's symptoms and complaints.  He could sit 
for a maximum of two hours and could stand for 60 to 90 
minutes.  He stated that his legs became numb after 20 to 60 
minutes of sitting in a chair, and that he could not 
straighten his back when he first stood up.  He said that his 
back became aggravated approximately every day-and-a-half to 
two days, which required him to sit and nap to resolve the 
symptoms.  He used Tylenol 3 two or three times a day which 
improved the pain but resulted in somnolence.  Review of the 
Veteran's pharmacy records showed that he had been dispensed 
approximately 120 tablets over a 60 day period.  He also used 
capsaicin cream once or twice a week, with occasional local 
application of heat and a TENS unit.  On physical examination 
the Veteran had no postural abnormalities.  Heel and toe 
walking was intact.  He complained of pulling pain in the 
left lumbar region on flexion of 45 degrees and reached a 
maximum of 65 degrees of flexion.  Right lateral bending was 
from zero to 15 degrees, extension and left lateral bending 
were from zero to 15 degrees with pain at end point.  There 
was no fatigability or incoordination noted on repetitive 
motion of the low back.  There was mild paraspinous muscle 
spasm over the lumbar region bilaterally. Reflexes were 2+ 
out of 4 and symmetrical.  There was a subjective decrease to 
sensation from the toes to below the left knee and above the 
right knee.  Rectal tone was within normal limits.  The 
examiner stated that a previous MRI scan had shown diffuse 
disk bulge at L4-5 but no reported impingement of neural 
structures.  The pertinent impression was chronic mechanical 
low back pain with no evidence of nerve root entrapment or 
significant arthritic changes, and physical findings most 
likely consistent with a peripheral neuropathy of unknown 
etiology but less likely as not related to history of back 
injury. 

The Veteran was afforded another VA examination in March 
2004.  The examiner noted review of the claims file.  The 
Veteran reported pain radiating down his left leg, with 
intermittent, sharp, daily pain.  The Veteran reported flare-
ups of pain at night lasting for three minutes.  The Veteran 
reported bowel incontinence and nighttime bladder 
incontinence that he associated with his low back, but stated 
that he did not wear pads.  He complained of numbness and 
weakness in the lower extremities and reported using a cane 
three to five days per week.  The Veteran reported being able 
to perform activities of daily living, but being unable to 
bowl, square dance, drive, or have sexual intercourse.  On 
examination, the Veteran had some flattening of the lumbar 
lordosis and tenderness to palpation.  The Veteran had 
flexion to 50 degrees, extension to 20 degrees, side bending 
bilaterally to 20 degrees, and rotation to 30 degrees 
bilaterally, with pain throughout the range of motion.  There 
was evidence of fatigue, decreased endurance, and weakness 
associated with the range of motion.  Strength of the 
paraspinal muscles was 4+ out of 5 on testing, with spasm 
noted.  Sensation was intact over the feet, although the 
Veteran reported that sensation was somewhat decreased.  
Motor strength of the lower extremities was uniformly 4+ out 
of 5.  Reflex testing was 1+ out of 4 bilaterally.  The 
examiner's impression was lumbar spondylolysis with low back 
pain, decreased endurance, fatigue, and weakness.

A nerve conduction study (NCS) was ordered to confirm the 
Veteran's subjective complaints of lower extremity numbness 
and weakness during the March 2004 VA examination.  The 
resulting April 2004 NCS was normal overall, but an 
electromyogram (EMG) could not be performed because the 
Veteran was taking anticoagulants at the time.

In February 2005 and July 2005 the Veteran denied bowel or 
bladder dysfunction.  An August 2005 psychiatric treatment 
record noted that the Veteran reported having received social 
security disability benefits for his back since 1995.  In May 
2006, an NCS revealed no evidence of neuropathy; however, as 
the Veteran was on anti-coagulants, confirmatory needle 
examination testing via EMG could not be performed.  In July 
2006, an EMG was performed and there was no evidence of 
neuropathy or radiculopathy and the Veteran had normal 
lumbosacral paraspinal muscles.  In January 2007, a cardiac 
examination noted normal gait.  A November 2007 VA pain 
assessment treatment record noted intermittent aching back 
pain that did not interfere with the Veteran's quality of 
life and that the Veteran's pain control treatment was 
satisfactory.  In January 2008, the Veteran reported back 
pain as 7 out of 10, but denied recent numbness, tingling, or 
weakness.  In August 2008, the Veteran denied back pain; 
gait, strength, or balance problems; or enlarged or painful 
joints.  That same month, the Veteran denied undue back pain 
and ambulated without assistance, but reported incontinence 
and the wearing of a pad.  An August 2009 record indicated x-
ray results showing mild degenerative joint disease of the 
lumbar spine.     

During his March 2006 Board hearing the Veteran reported 
worsening back pain, specifically increased neurological 
impairment.  Based on the Veteran's reports of worsening pain 
since his previous VA examination, in August 2007 the Board 
remanded the issue for a VA examination.  In October 2009, 
the Veteran was afforded that examination.  The examiner 
noted review of the claims file and medical records.  The 
examiner detailed and discussed the Veteran's in-service back 
problems and the evidence of record of back problems after 
service.  At that time, the Veteran reported constant back 
pain (except when sleeping) and intermittent left leg 
problems.  The Veteran reported incontinence of both bowel 
and bladder due to his back, since the 1980s.  The Veteran 
reported intermittent left foot numbness and left leg 
weakness.  The Veteran estimated that his back pain decreased 
his range of motion by at least 25 percent.  The Veteran 
noted flare-ups lasting two to three hours and alleviated by 
pain medication, pepper crème, and hot showers.  These flare-
ups decreased functioning by at least 50 percent.  The 
Veteran's reported urinary incontinence necessitated the 
wearing of absorbent pads changed two to four times per day, 
daytime voiding of every one to two hours, and nighttime 
voiding of four times per night.  The Veteran also described 
occasional, moderate fecal incontinence.  The Veteran 
reported two incapacitating episodes involving the 
thoracolumbar spine in the previous year lasting for 24 to 36 
hours.  On examination, the Veteran had a mildly antalgic 
gait, with no abnormal spine curvatures, with spasm, 
tenderness, and painful motion, but without atrophy or 
weakness of the thoracic sacrospinalis muscles.  There was 
observed breakaway decrease in strength in both lower 
extremities, especially on the left, but with normal muscle 
tone and no evidence of atrophy.  Sensory examination of the 
lower extremities indicated sensory loss of the distal two-
thirds of the left foot.  Reflexes were normal bilaterally.  
Following repetitive motion, the Veteran's thoracolumbar 
range of motion was limited by pain to flexion from 0 to 55 
degrees, extension 0 to 20 degrees, left lateral flexion from 
0 to 25 degrees, left lateral rotation from 0 to 10 degrees, 
right lateral flexion from 0 to 30 degrees, and right lateral 
flexion from 0 to 20 degrees.  Significantly, the Veteran was 
able to sit comfortably with 90 degrees of flexion after 
range of motion testing and was able to sit on the exam table 
with both legs straight in front of him.  Contemporaneous x-
rays revealed mild degenerative changes with small anterior 
marginal osteophytes at multiple levels.  The examiner noted 
that no incapacitating episodes were attributable to 
intervertebral disc syndrome.  The examiner diagnosed back 
pain, chronic, recurrent.  The back disability moderately 
affected chores, shopping, exercise, sports, and recreation, 
but had no effect on traveling, feeding, bathing, dressing, 
toileting, and grooming.  The Veteran claimed that his back 
problems caused the loss of his job.  

After receiving the results of an ordered MRI, the examiner 
provided an addendum to the October 2009 examination report 
in January 2010.  The MRI revealed multilevel degenerative 
disc disease with diffuse congenital central spinal canal 
narrowing from L3 through L5 levels, worse at the L4-L5 
level, secondary to short pedicles; severe L4-L5 central 
spinal canal narrowing; moderate L3-L4 central spinal canal 
narrowing; and moderate L5-S1 neural foramen narrowing.  The 
examiner noted the Veteran's multiple significant post-
service back injuries, including a November 1986 fall playing 
volleyball, a 1979 motor vehicle accident, a strain from 
lifting weights, a 1979 accident while driving a crane, and a 
1980 slip and fall while lifting a dresser.  

In short, the medical evidence simply does not indicate the 
Veteran's spine is ankylosed (frozen) or that his low back 
disability causes incapacitating episodes amounting to at 
least six weeks per year.  Indeed, the Veteran reported only 
two 24 to 36 hour incapacitating episodes in the previous 
year leading up to the October 2009 VA examination.  
Moreover, the objective medical evidence simply does not 
confirm he had ever been ordered by a physician to bed rest 
for an incapacitating episode related to his low back.  Thus, 
even assuming a diagnosis of intervertebral disc syndrome, 
the Veteran has not incurred incapacitating episodes of at 
least six weeks in the previous year sufficient to warrant a 
higher rating under DC 5243.   
 
Separate disability ratings may be assigned for distinct 
disabilities resulting from the same injury so long as the 
symptomatology for one condition was not "duplicative of or 
overlapping with the symptomatology" of the other condition.  
See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

Separate ratings for neurological manifestations may be 
warranted under 38 C.F.R. § 4.124a if supported by objective 
medical evidence.  In this regard, the Board notes that 
disability ratings for diseases of the peripheral nerves 
under DC 8520 are based on relative loss of function of the 
involved extremity with attention to the site and character 
of the injury, the relative impairment of motor function, 
trophic changes, or sensory disturbances.  See 38 C.F.R. § 
4.120 (2009).  An 80 percent rating is assignable for 
complete paralysis of the sciatic nerve; the foot dangles and 
drops, no active movement possible of muscles below the knee, 
flexion of knee weakened or (very rarely) lost.  A 60 percent 
rating may be assigned for incomplete paralysis of the 
sciatic nerve which is severe, with marked muscular atrophy.  
A 40 percent rating is assignable when moderately severe.  A 
20 percent rating may be assigned when moderate.  A 10 
percent rating may be assigned when mild.  38 C.F.R. § 
4.124a, DC 8520 (2009).    

The Board notes that the Veteran has reported left lower 
extremity problems stemming from his back, specifically 
radiating pain, numbness, weakness, and tingling.  Initial 
examinations considered the Veteran's subjective reports, but 
were unable to objectively confirm neurological deficiencies 
with respect to the left lower extremity.  In that regard, 
the Board acknowledges evidence of decreased sensation to 
pinprick testing of the lower extremities prior to the 
appellate time period, during a December 1998 VA examination, 
specifically finding sensation the left lateral shin of 90 
percent of normal and the left fifth toe of 30 percent of 
normal.  However, the December 1998 examiner's conclusion was 
that there was no objective evidence of radicular pain or 
neurological deficits.  During the appellate time period, 
nerve conduction studies done in April 2004 and May 2006 were 
essentially normal, as was a July 2006 EMG.  During the 
October 19, 2009 VA examination, however, there was observed 
breakaway decrease in strength in the left lower extremity, 
but with normal muscle tone and no evidence of atrophy.  
Sensory examination of the lower extremities indicated 
sensory loss of the distal two-thirds of the left foot.  
Reflexes were normal bilaterally.

Based on the foregoing evidence, the Board concludes that the 
Veteran warrants a separate 10 percent rating for his 
neurological symptoms affecting his lower extremities under 
DC 8520 from October 19, 2009, when evidence of lower 
extremity neuropathy was first confirmed by objective 
testing.  Hart, 21 Vet. App. at 505.  

The Board finds that such rating is not warranted for the 
period prior to October 19, 2009.  The Board has considered 
the Veteran's relatively consistent reports of radiating 
pain, weakness, tingling, and numbness in the left lower 
extremity, save for a January 2008 instance where the Veteran 
denied recent numbness or tingling in the lower extremities.  
In that regard, while the Veteran may be competent to 
describe symptoms, as a lay person he has not been shown to 
be capable of offering conclusions on complex medical 
matters, such as diagnosing peripheral neuropathy or 
radiculopathy or linking any such symptomatology to his 
service-connected low back disability.  Thus, the Board finds 
the objective evidence of record prior to October 19, 2009, 
showing no evidence of neuropathy or radiculopathy in this 
regard of greater probative value than the Veteran's 
statements.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007) (explaining in footnote 4 that a veteran is 
competent to provide a diagnosis of a simple condition such 
as a broken leg, but not competent to provide evidence as to 
more complex medical questions).  Consequently, the Board 
finds that the preponderance of the evidence is against 
granting a separate 10 percent rating for lower extremity 
peripheral neuropathy or radiculopathy prior to October 19, 
2009.

Moreover, from October 19, 2009, the Board concludes that the 
Veteran's left lower extremity neuropathy symptoms are no 
greater than mild, thus a rating greater than 10 percent 
under DC 8520 is not warranted.  Specifically, during the 
October 19, 2009 VA examination, the Veteran did exhibit some 
slight muscle weakness in the left lower extremity and 
sensory loss in the distal two-thirds of the left foot, but 
there was no evidence of muscle loss or atrophy and the 
Veteran had normal reflexes.  Thus, the Veteran reports 
numbness and tingling and there is objective evidence of 
sensory loss in part of the foot and slight muscle weakness 
in the left lower extremity.  There is not, however, evidence 
of diminished reflexes, atrophy, or loss of muscle tone and 
the October 2009 examiner stated that the problems were not 
of such severity as to cause an altered gait.  In short, the 
medical evidence as a whole supports a disability picture 
consistent with no more than mild incomplete paralysis of the 
sciatic nerve. 
 
As noted, Note 1 of the General Rating Formula for Diseases 
and Injuries of the Spine also provides for evaluating any 
associated objective neurologic abnormalities, including, but 
not limited to, bowel or bladder impairment, separately, 
under an appropriate DC.   In this case, the Veteran has 
reported both bowel and bladder impairment that require the 
wearing of absorbent pads.  The October 2009 VA examiner 
considered these reported symptoms, but did not attribute 
them to the Veteran's low back disability.  Instead, the 
examiner found the bowel and bladder incontinence and other 
issues a side effect of the Veteran's use of terazosin, which 
is prescribed for hypertension and/or enlarged prostate.  
Thus, the most competent evidence of record indicates that 
the Veteran's bladder and bowel problems are unrelated to his 
low back disability.  

The Board has considered the Veteran's assertion that these 
bowel and bladder problems are related to his low back 
disability.  In that regard, while the Veteran may be 
competent to describe symptoms, as a lay person he has not 
been shown to be capable of offering conclusions on complex 
medical matters.  Thus, the Board finds the October 2009 VA 
examiner's opinions in this regard of greater probative value 
than the Veteran's statements regarding any possible link 
between bladder and bowel problems and his low back 
disability.  See Jandreau, 492 F.3d at 1377.  Consequently, 
the Board finds that the preponderance of the evidence is 
against granting a separate rating based on bowel or bladder 
impairment. 
 
The Veteran's functional loss was considered.  38 C.F.R. §§ 
4.40, 4.45; see also DeLuca, 8 Vet. App. 202.  The October 
2009 VA examiner noted the Veteran has been unemployed since 
1994, at least in part, due to his back disability.  In 
addition, the examiner noted further decreased range of 
motion on repetition due to pain, which was the primary basis 
of the Veteran's 40 percent rating at that time.  The October 
2009 VA examination report also noted moderate problems with 
chores, sports, shopping, and recreation, as well as a mildly 
antalgic gait.  In addition, the March 2004 VA examiner found 
decreased range of motion due to decreased endurance, 
fatigue, weakness, and pain.  The Board finds it significant, 
however, that after completing the range of motion exercises 
where he noted flexion limited to 55 degrees by pain during 
the October 2009 VA examination that the Veteran was able to 
comfortably sit at a 90 degree angle and could put his legs 
straight out in front of him without pain.  Furthermore, the 
treatment records throughout the appellate process overall 
indicate generally stable back pain, controlled by 
medication.  The October 2009 examiner noted evidence of 
spasm, painful motion, and tenderness, but no evidence of 
atrophy, guarding, or weakness.  Thus, the Veteran's 
restricted activities are mainly due to painful motion, which 
is already part of the consideration of his current 40 
percent rating.  Indeed, the current 40 percent rating is for 
favorable ankylosis of the entire thoracolumbar spine or for 
forward flexion of less than 30 degrees.  As the Veteran does 
not have favorable ankylosis of the entire thoracolumbar 
spine and has flexion of 55 degrees, albeit with some 
decreased motion on repetition, the current 40 percent rating 
clearly contemplates and encompasses the Veteran's degree of 
functional loss.  With respect to the Veteran's neuropathy 
symptoms, he has some decreased muscle strength and sensory 
loss.  However, the Veteran has normal reflexes and there is 
no wasting of the lower extremity muscles, which indicates 
that he retains the ability to use these muscles in a close 
to normal fashion and that he, in fact, does so.  Thus, while 
the Veteran has certain neurological manifestations, 
primarily pain, weakness, numbness, and tingling, this is 
compensated by the separate 10 percent rating.   
 
The Veteran's functional loss does not warrant a greater 
rating then already awarded.  The Veteran has limitation of 
motion, but this is compensated by the current ratings.  
There is no wasting of the back or lower extremity muscles, 
which indicates that he retains the ability to use these 
muscles in a close to normal fashion and that he, in fact, 
does so.  Although the Veteran reported two incapacitating 
episodes in the previous year, both lasting between 24 and 36 
hours, he has never been prescribed bed rest by a physician.  
While there has been some evidence of a bulging disc at L3-
L4, the Veteran has often reported good control of his low 
back symptoms with pain medication and there is minimal 
evidence of consistent incapacitating episodes due to low 
back symptomatology.  Again, the Veteran's spine is not 
ankylosed.

In sum, the General Rating Formula for Diseases and Injuries 
of the Spine would not result in a higher rating for the 
Veteran's disability for the reasons discussed in detail 
above. 
 
Extraschedular Considerations

The Board also has considered whether the Veteran is entitled 
to a greater level of compensation on an extraschedular 
basis.  Ordinarily, the VA Schedule will apply unless there 
are exceptional or unusual factors which would render 
application of the schedule impractical.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability 
rating is warranted based upon a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1) (2009).  An 
exceptional case is said to include such factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impracticable the application of 
the regular schedular standards.  See Fanning v. Brown, 4 
Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-
step inquiry for determining whether a veteran is entitled to 
an extraschedular rating.  First, the Board must first 
determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  
Second, if the schedular evaluation does not contemplate the 
Veteran's level of disability and symptomatology and is found 
inadequate, the Board must determine whether the Veteran's 
disability picture exhibits other related factors such as 
those provided by the regulation as "governing norms."  
Third, if the rating schedule is inadequate to evaluate a 
veteran's disability picture and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or 
the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the Veteran's 
disability picture requires the assignment of an 
extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture 
that the available schedular evaluation for the service-
connected lumbosacral spine, including the separate 10 
percent rating for left lower extremity radiculopathy from 
October 19, 2009, is inadequate.  A comparison between the 
level of severity and symptomatology of the Veteran's 
lumbosacral spine and left lower extremity radiculopathy with 
the established criteria shows that the rating criteria 
reasonably describes the Veteran's disability level and 
symptomatology.

The Board further observes that, even if the available 
schedular evaluation for the disability is inadequate (which 
it manifestly is not), the Veteran does not exhibit other 
related factors such as those provided by the regulation as 
"governing norms."  The record does not show that the 
Veteran has required frequent hospitalizations for his lumbar 
spine or left lower extremity radiating pain.  Indeed, the 
Veteran does not contend that he has been hospitalized for 
his low back disability or associated symptoms.  
Additionally, there is not shown to be evidence of marked 
interference with employment due to the disability.  The VA 
medical examinations of record have shown that the Veteran 
has difficulty with walking for extended distances and other 
physical activities.  However, during the most recent October 
2009 VA examination, the Veteran had no difficulty sitting 
during the examination.  There is no medical evidence of 
record demonstrating that the Veteran's low back disability 
markedly interferes with any sedentary job activities, save 
perhaps those that require sitting for over two hours without 
the ability to stand and stretch.  Again, as noted above, the 
Veteran's current 40 percent rating contemplates difficulties 
with range of motion and associated activities, as well as an 
overall significant degree of occupational impairment.  Thus, 
while there may be certain strenuous or physical job duties 
that the Veteran could not perform, his low back disability 
does not affect any mental or sedentary job tasks.  In 
essence, there is no evidence in the medical records of an 
exceptional or unusual clinical picture.

In short, there is nothing in the record to indicate that 
these service-connected disabilities on appeal cause 
impairment with employment over and above that which is 
contemplated in the assigned schedular rating.  See Van Hoose 
v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).  The Board, therefore, has 
determined that referral of this case for extraschedular 
consideration pursuant to 38 C.F.R. 3.321(b)(1) is not 
warranted.


ORDER

Entitlement to a disability rating in excess of 40 percent 
for a low back disability, to include degenerative disc 
disease and spondylolysis at L1-L5 with low back pain, is 
denied.

From October 19, 2009, entitlement to a separate evaluation 
of 10 percent for a low back disability, to include 
degenerative disc disease and spondylolysis at L1-L5 with low 
back pain, under DC 8520 for mild, incomplete paralysis of 
the sciatic nerve, is granted, subject to the laws and 
regulations governing the payment of monetary awards.


REMAND

Cardiovascular Disorder

The Veteran also is seeking entitlement to service connection 
for a cardiovascular disorder, claimed as coronary artery 
disease, status post myocardial infarction and stent 
placement, to include as secondary to a service-connected low 
back disability.  This issue must again be remanded.  

Any disability that is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  See 38 C.F.R. § 3.310 (2009).  Establishing 
service connection on a secondary basis requires evidence 
sufficient to show (1) that a current disability exists and 
(2) that the current disability was either (a) caused by or 
(b) aggravated by a service-connected disability.  38 C.F.R. 
§ 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995).  

As noted, the Veteran claims that his current heart 
disability was caused or aggravated by his service-connected 
low back disability.  The Veteran was afforded a VA 
examination for his heart in March 2004.  After interviewing 
the Veteran, conducting a physical examination, and reviewing 
the claims file and relevant medical literature, the examiner 
concluded that the Veteran's heart disability was not caused 
by his low back disability.  The August 2008 JMR, discussed 
above, stated that the March 2004 VA examination report, 
relied upon in the Board's August 2007 denial of the 
Veteran's heart disability claim did not sufficiently 
consider the issue of whether the Veteran's low back 
disability aggravated the heart disability and that an 
additional medical opinion was needed to address that fact.

Pursuant to the directives of the August 2008 CAVC Order and 
JMR, despite the lengthy procedural history of this claim, 
the issue of service connection for a cardiovascular 
disorder, claimed as coronary artery disease, status post 
myocardial infarction and stent placement, to include as 
secondary to a service-connected low back disability, must 
once again be remanded for a clarifying addendum from the VA 
examiner.  See Schroeder v. West, 212 F.3d 1265 (Fed. Cir. 
2000); see also Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991) (if the medical evidence of record is insufficient, 
the Board is free to supplement the record by seeking an 
advisory opinion or ordering a medical examination).  

Psychiatric Disorder

The Veteran is also seeking entitlement to service connection 
for PTSD, which has been recharacterized as entitlement to 
service connection for a psychiatric disorder, to include 
PTSD, depressive neurosis, paranoid schizophrenia with 
passive-aggressive personality, conversion reaction and 
depression, not otherwise specified (NOS).  After a thorough 
review of the Veteran's claims file, the Board has determined 
that additional development is necessary prior to the 
adjudication of this claim.

The duty to assist required under the VCAA, discussed above, 
includes providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(c)(4) 
(2009).  In McLendon v. Nicholson, the Court held that the 
Secretary must provide a VA medical examination when there 
is: (1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability, (2) 
evidence establishing that an event, injury, or disease 
occurred in service, or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the Veteran qualifies, and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the Veteran's service or 
with another service-connected disability, but (4) there is 
insufficient competent medical evidence on file for the 
Secretary to make a decision on the claim.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006). 

In that regard, the Board notes that a March 2004 VA 
psychiatric assessment report included an impression of 
"PTSD dreams" associated with his in-service back injury.  
The Board notes that multiple VA treatment providers have 
subsequently specifically declined to diagnose the Veteran 
with PTSD.  Nevertheless, given the impression of the March 
2004 VA treatment professional and the findings in the August 
2008 JMR, the claim must be remanded to afford the Veteran an 
appropriate psychiatric examination.  See McLendon, 20 Vet. 
App. at 79.

The RO should also take this opportunity to obtain any recent 
VA treatment records from January 2010 to the present.

TDIU

Consideration of the Veteran's claim for TDIU remains 
deferred pending resolution of the Veteran's claim for 
service connection for cardiovascular disorder, claimed as 
coronary artery disease, status post myocardial infarction 
and stent placement, to include as secondary to a service-
connected low back disability, and claim for service 
connection for PTSD, as the TDIU claim is inextricably 
intertwined with these claims.  See Parker v. Brown, 7 Vet. 
App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with complete 
notice as required under the VCAA, to 
include notice of how a disability rating 
and an effective date for the award of 
benefits will be assigned if his claims 
for service connection are granted, 
pursuant to Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

2.  Obtain all medical records and 
hospitalization records for the Veteran's 
conditions from all appropriate VA medical 
facilities from January 2010 to the 
present.  Any negative responses should be 
documented in the file and the Veteran 
must be provided with an opportunity to 
provide such medical records.

3.  After the above evidence is obtained, 
to the extent available, the AOJ should 
make arrangements for the claims file to 
be sent to the same examiner that 
conducted the March 2004 VA cardiac 
examination.  If the same March 2004 VA 
examiner is not available, then the claims 
file should be provided to another 
appropriate examiner.  The examiner should 
be asked to issue an addendum to the March 
2004 examination report.  Specifically, 
the examiner should be asked to review the 
Veteran's complete claims file and, after 
reviewing the claims file, the examiner 
should state whether it is as least as 
likely as not (50 percent probability or 
more) that any current heart disability, 
including coronary artery disease, was 
aggravated by the Veteran's service-
connected low back disability.  

It would be helpful if the examiner would 
use the following language, as may be 
appropriate: "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" (meaning 
that there is a less than 50% likelihood).  
The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiner should 
provide a complete rationale for any 
opinion provided.

4.  In addition, schedule the Veteran for 
an appropriate VA examination for 
determining the approximate onset date or 
etiology of any current psychiatric 
disorders, to include PTSD, depressive 
neurosis, paranoid schizophrenia with 
passive-aggressive personality, conversion 
reaction and depression, not otherwise 
specified (NOS).  The examiner must be 
provided the claims file, including a copy 
of this REMAND, and should indicate that a 
complete review has been made. 
 
After review of the claims file, eliciting 
a history directly from the Veteran, 
appropriate clinical evaluation, and any 
testing deemed necessary, the examiner 
must specifically discuss whether it is at 
least as likely as not (50 percent or 
greater probability) that any psychiatric 
disorder, to include PTSD, depressive 
neurosis, paranoid schizophrenia with 
passive-aggressive personality, conversion 
reaction and depression, not otherwise 
specified (NOS), began during service, was 
permanently aggravated by service, or is 
otherwise linked to any incident of 
service?  Any psychiatric diagnoses 
rendered should be in accordance with the 
American Psychiatric Association's 
Diagnostic and Statistical Manual of 
Mental Disorders-IV.  

The examiner is requested to specifically 
discuss and reconcile, to the extent 
necessary, the March 2004 VA psychiatric 
assessment report that specifically noted 
an impression of "PTSD dreams" 
associated with the Veteran's in-service 
back injury and the multiple subsequent 
psychiatric treatment professionals who 
affirmatively declined to diagnose PTSD or 
otherwise associate any current 
psychiatric problems with the Veteran's 
military service or any incident therein.

It would be helpful if the examiner would 
use the following language, as may be 
appropriate: "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" (meaning 
that there is a less than 50% likelihood).  
The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiner should 
provide a complete rationale for any 
opinion provided.

5.  After the above is complete, 
readjudicate the Veteran's claims, 
including entitlement to TDIU.  If one or 
more of the claims remains denied, issue a 
supplemental statement of the case (SSOC) 
to the Veteran and his representative, and 
they should be given an opportunity to 
respond, before the case is returned to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


